FILED
                             NOT FOR PUBLICATION                            AUG 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BESMIRA CELMETA,                                 No. 10-71842

               Petitioner,                       Agency No. A096-351-438

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Besmira Celmeta, a native and citizen of Albania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

an abuse of discretion the BIA’s denial of a motion to reopen, and we review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo legal questions. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Celmeta’s motion to reopen

as untimely where the motion was filed over four years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Celmeta failed to present sufficient evidence of

changed circumstances in Albania to qualify for the regulatory exception to the

time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see

Najmabadi v. Holder, 597 F.3d 983, 987 (9th Cir. 2010) (material new evidence

must be qualitatively different from the evidence presented at the prior

proceeding); Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir. 1998) (the BIA

correctly concluded that petitioners evidence of renewed threats did not show new

circumstances).

      We reject Celmeta’s contention that the BIA erred in relying on the

immigration judge’s original conclusions. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (petitioner must show error and prejudice to establish a due process

violation). We decline Celmeta’s request to remand for the agency to consider

Baghdasaryan v. Holder, 592 F.3d 1018 (9th Cir. 2010).




                                           2                                    10-71842
      Finally, Celmeta’s request that the stay of removal and voluntary departure

remain in effect is moot in light of our November 2, 2010 order denying her

request for a stay of removal.

      PETITION FOR REVIEW DENIED.

      Judge Berzon:

      I would instruct, prior to issuing a decision on the merits, that the parties

confer with the Ninth Circuit Mediation Office regarding whether they wish to

engage in mediation.




                                           3                                     10-71842